Case 1:18-cr-00340-LGS Document 421 Filed 12/07/20 Page 1 of 2
                    Case 1:18-cr-00340-LGS Document 421 Filed 12/07/20 Page 2 of 2




Application Granted in part. Whereas this Court does not
ordinarily permit family members to speak at sentencing hearings
and Defendant has provided the Court with many letters from
family, friends, and others, this application is DENIED.
Defendant may submit any additional letters or other materials for
the Court's sentencing consideration by filing them on the public
docket.

The sentencing hearing currently scheduled for December 15,
2020, will be conducted via videoconference. The defendant, his
counsel and counsel for the Government are directed to appear and
will be provided with call-in instructions via email. Members of
the press and public may dial into this hearing using conference
call number (888) 363-4749, and access code 558-3333.

The Clerk of the Court is directed to terminate the letter motion at
docket number 417.

Dated: December 7, 2020
New York, New York
